The law of this case was settled by the opinion and judgment of this court in Ulsch v. Mountain City Mill Co., filed December 21st, 1931, 138 So.2d Rep. 483, in which it was held:
    "A circuit court's judgment affirming or reversing a judgment of the civil court of record may be quashed on certiorari only in a case when, considered with reference to the pleadings and record in the civil court of record, it is not in accordance with the essential requirements of law."
    "An equitable plea of the character permitted to be filed in actions at law under our statute is essentially a plea in confession and avoidance inasmuch as it must, of necessity, admit that plaintiff has a case upon which he would be entitled to a judgment at law in the legal proceeding, but which judgment, because of other facts set up in the plea, would nevertheless be such a judgment that a court of equity would grant relief from it as against the plaintiff after he obtained it."
    "In a case tried in the civil court of record of Duval County, the record on appeal, upon which the case was heard and the judgment rendered by the circuit court, did not present, by way of appropriate pleading, any legal issue as to the right of plaintiff to recover upon the cause of action sued on, the only pleading by the defendant being an equitable plea which was not established by the preponderance of the evidence in favor of the plea; held: That judgment by the circuit court reversing plaintiff's judgment in the civil court of record, on the ground that the undisputed evidence did *Page 934 
not sustain plaintiff's alleged cause of action, was not according to the essential requirements of law, and should be quashed on certiorari."
No reversible error was made to appear by the record of the proceedings and judgment presented for review in the Circuit Court, and therefore the essential requirements of law demanded the affirmance by the Circuit Court of the judgment of the Civil Court of Record and the judgment of the Circuit Court reversing the judgment of the Civil Court of Record constituted a departure from the essential requirements of the law.
Any judgment of reversal by the Circuit Court would be in conflict with the law of the case as stated supra, therefore the motion to quash should be denied and the peremptory writ of mandamus should issue.
DAVIS, J., concurs.